COXE, Circuit Judge.
This controversy involves several complicated questions of fact, in the decision of which the District Judge had, what we have not had, the great advantage of seeing and hearing seven of the ten witnesses examined. The appearance and conduct of a witness on the stand may be such as wholly to discredit his testimony, and yet when read from the printed record, it may give no indica-, tion of being fabricated or distorted. Recognizing this fact, we have, with few exceptions, followed the rule to adopt the findings of the trial judge upon the facts, where the witnesses were examined orally' before him.
*899The collision occurred in the North River about the center, but probably nearer the New York than the New Jersey side. The time was about 7 o’clock a. m. January 5, 1911, and the place somewhere between Pier 4 and Barclay street. The weather was clear except for a slight haze. All vessels had the proper lights set and burning.
The steamship Eitel Friedrich was proceeding from Pier .15, East River (about at Wall street), around the Battery to Pier 65, North River. She was attended by three steam tugs which were to assist her in docking and was under her own steam. She was making 6 knots an hour. The lighter with which the steamship collided was in tow of the tug Bluéstone Co. on two hawsers 15 fathoms long made fast to the port and starboard corners of the lighter. She was square ended, 90 feet long and 31 feet wide. She had no rudder or motive power. Her cargo, consisting of chicory root and paper, was stored below and on deck. The speed of the tug ivas 4 to 5 miles an hour. Her destination was the Eong Island Railroad dock, East River. The tug and tow had come from Hoboken, and at the time of the collision were proceeding down the North River about as far distant from the New York shore as was the Eitel Friedrich going up. The vessels were then meeting head on or nearly so and the rule required that they should give a single blast and pass port to port. Judge Holt found that it was most improbable that the Bluestone Co. should have given a two-blast signal in such circumstances and we think he was correct in so finding. All the circumstances required that she should go to the right. It was for her advantage to> do so, as she had the tide with her and would have lost much of this advantage had she gone close to the New York piers. She had a large clumsy lighter on a hawser. The lighter had no rudder and might sheer in crossing the tide. Then,, too, the tugs attending the steamship were navigating between her and the New York piers and we think it most improbable that the tug should have given a two-blast signal and have attempted to haul her unwieldy tow across the steamship’s course and thus complicate her navigation with the tugs which were proceeding up the river between the steamship and the New York shore.
The judge found that the tug gave but one blast and we think that this finding is supported not only by the testimony but by the probabilities of the sitúa!ion and we see no reason why this finding of fact should be disturbed.
The decree is affirmed.